                      2:19-cv-02296-CSB-EIL # 82     Page 1 of 48
                                                                                          E-FILED
                                                         Monday, 23 November, 2020 04:18:07 PM
                                                                    Clerk, U.S. District Court, ILCD

                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

TERRENCE HAYNES,                           )
                                           )
                        Plaintiff,         )
                                           )
              v.                           )
                                           )
FRANK ASTRELLA, MICHAEL                    )
JENEARY, COUNTY OF KANKAKEE,               )   Case No. 19-cv-2296
KENNETH LOWMAN, SAMUEL                     )
MILLER, SUSAN WAGNER, and                  )
CITY OF KANKAKEE,                          )
                                           )
                        Defendants.        )
                                           )


                                         ORDER


       Plaintiff, Terrence Haynes, filed his First Amended Complaint (#12) (“FAC”) on

November 21, 2019.

       Before the court is Defendant Officers Kenneth Lowman, Samuel Miller, and

Susan Wagner and the City of Kankakee’s Motion to Dismiss (#37) and Memorandum

in Support (#38), to which Plaintiff has filed a Response (#58) and Memorandum in

Opposition (#59), to which Defendant Officers and City filed a Reply (#67). This Motion

is fully briefed and ready for ruling.

       Also before the court is Defendant Prosecutors Frank Astrella and Michael

Jeneary and the County of Kankakee’s Motion to Dismiss (#54) and Memorandum in

Support (#55), to which Plaintiff filed a Response (#64) and Memorandum in
                        2:19-cv-02296-CSB-EIL # 82        Page 2 of 48




Opposition (#65), to which Defendant Prosecutors and County filed a Reply (#70). This

Motion is fully briefed and ready for ruling.

                                    I. BACKGROUND

       Plaintiff alleges that in 1999, he killed a person in self-defense. Based on that

incident, Plaintiff was charged with murder, convicted, and imprisoned for over

eighteen years. In 2018 Plaintiff’s murder conviction was vacated. In 2019 the charges

against Plaintiff were dismissed and Plaintiff was awarded a certificate of innocence.

       Plaintiff filed this suit pursuant to 28 U.S.C. § 1983, alleging violations of his

constitutional rights. Plaintiff also brings supplemental state law claims.

       A. The Parties

       Terrence Haynes is Plaintiff in this case.

       Defendants Frank Astrella and Michael Jeneary were, during the relevant time,

Assistant State’s Attorneys employed by the Kankakee County State’s Attorney’s Office.

       Defendants Kenneth Lowman, Samuel Miller, and Susan Wagner were, during

the relevant time, police officers employed by the City of Kankakee Police Department.

       B. Facts

       The facts are drawn from the FAC (#12) and are accepted as true for the

purposes of this Order. Olson v. Champaign Cty., Ill., 784 F.3d 1093, 1095 (7th Cir. 2015).

       Sometime during the week of May 17, 1999, Cezaire Murrell, who had a

reputation for violence, physically attacked Plaintiff in a Foot Locker store.




                                                    2
                      2:19-cv-02296-CSB-EIL # 82        Page 3 of 48




       The following week, on May 27, 1999, Murrell told Plaintiff’s brother, Jamiko

Bates, to “tell ‘his guys’” to pay Murrell $3,000 - $4,000 or something bad would

happen. Bates relayed this threat to Plaintiff. Murrell also came to Plaintiff’s residence

that day, pounded on the door and screamed death threats. That same day, May 27,

1999, Murrell went to the home of Debra Williams, who observed a firearm in Murrell’s

waistband. Then, Murrell walked away in the direction of 516 South Greenwood, in

Kankakee. Murrell told Williams he was going to confront someone over a debt.

       At about 7:00 p.m. on May 27, 1999, Plaintiff, his cousin Darryl Haynes, and

Willie Turner were sitting on the porch of 516 South Greenwood. Marcus Hammond,

who was ten or eleven years old, was in front of the house. Gary Hammond, Jackie

Speed, and two others were standing on the sidewalk leading to the porch. 1

       Murrell approached Plaintiff and demanded money in a loud, argumentative

voice. Plaintiff denied owing him money. Murrell moved to physically strike Plaintiff,

at which time Turner attempted to defuse the situation by walking Murrell off the porch

and onto the sidewalk. Murrell raised his shirt, showed his gun to Plaintiff, and stated

he was going to kill him, causing Plaintiff to pick up Gary’s gun.

       Suddenly, Murrell broke free from Turner and ran back toward the porch,

lunging at Plaintiff while simultaneously pulling his gun from his waistband. Murrell

was within four to five feet of Plaintiff and was reaching for his gun when Plaintiff



       1
        The court will refer to Gary Hammond as “Gary” and Marcus Hammond as
“Marcus” to avoid confusion. Likewise, the court will refer to Plaintiff Terence Haynes
as “Plaintiff” and his cousin Darryl Haynes as “Haynes.”

                                                 3
                     2:19-cv-02296-CSB-EIL # 82        Page 4 of 48




drew Gary’s gun, closed his eyes and fired twice in self-defense, striking Murrell who

stumbled off the porch and fell onto the grass with his gun in his hand.

      Haynes, Marcus, and Speed all observed Murrell with the gun prior to the

shooting and Gary observed a gun in Murrell’s hand immediately after the shooting.

      Turner picked up both guns and left the scene. Plaintiff also left the scene.

      After the shooting, Kankakee police officers responded to 516 South Greenwood.

      Defendant Officer Susan Wagner was one of the first officers on the scene.

Marcus told Wagner that Murrell was armed and Plaintiff shot Murrell in self-defense.

Wagner’s report of the conversation omitted this information.

      Marcus was then taken to the police station and interviewed by Defendant

Officer Kenneth Lowman. “Marcus told Lowman that he had observed Murrell run up

the stairs to the porch with his hand to his side, reaching for a weapon, and that was

when Plaintiff shot Murrell.” 2 Lowman wrote a statement, which Marcus signed. The

statement omits any reference to Murrell having, or reaching for, a weapon. Plaintiff

alleges that, instead, “Defendant Lowman’s report included a statement that Plaintiff




      2  In his memorandum in opposition, Plaintiff contends that Marcus told Lowman
that Plaintiff “acted in self-defense.” (#59) at 2, citing paragraph 44 of the FAC (#12).
Paragraph 44 of the FAC is quoted in its entirety in the text to which this footnote is
appended, and does not allege Marcus told Lowman that Plaintiff “acted in self-
defense.” Nowhere else in the FAC is it alleged that Marcus told Lowman Plaintiff
“acted in self-defense.”

                                               4
                      2:19-cv-02296-CSB-EIL # 82         Page 5 of 48




had racked the gun then fired twice at Murrell, who was not armed. Defendant

Lowman’s report was false.” 3

       On May 28, 1999, a Kankakee County Circuit Court Judge approved and issued

an arrest warrant for Plaintiff and set his bail at $500,000. That same day, the Kankakee

County State’s Attorney’s Office filed an Information charging Plaintiff with two counts

of first-degree murder for the killing of Cezaire Murrell. 4

       On June 1, 1999, Lowman spoke with Gary Hammond. Gary said that he

observed Murrell with a handgun after the shooting. Lowman created a report that

accurately reported that information.

       On October 20, 1999, Lowman again spoke with Gary. Gary said he saw Murrell

reach under his shirt prior to the shooting and saw the gun in Murrell’s hand

immediately after the shooting. Gary also told Lowman that the shooting was in self-

defense and Murrell had approached Plaintiff trying to shoot him. Lowman created a

report that quoted Gary as saying, “Then I heard (2) gunshots and I saw Murrell start to

fall and he grabbed the banister with one hand, holding himself up, and with the other




       3 Plaintiff concedes the statement Lowman wrote for Marcus does not say
Murrell “was not armed,” and Plaintiff confirms he does not base any claim on the “was
not armed” language in the FAC.
       4 May 28, 1999 – the date the judge issued an arrest warrant for Plaintiff, and also

the date the State’s Attorney’s Office charged Plaintiff with murder, does not appear in
the FAC. Defendant Prosecutors provide this date in their Memorandum (#55) and
attach a copy of the Information and Arrest Warrant. Judicial notice of this date is
proper on a motion to dismiss, as it is easily verifiable and not subject to doubt. See Gen.
Elec. Capital Corp. v. Lease Resolution Corp., 128 F.3d 1074, 1081 (7th Cir. 1997).


                                                 5
                      2:19-cv-02296-CSB-EIL # 82        Page 6 of 48




hand he pulled out a small black .380 out of his waistband.” Lowman’s report was false

– Gary never said he saw Murrell pull the firearm out of his waistband after the

shooting.

       On June 3, 1999, Defendant Officer Samuel Miller interviewed Darryl Haynes.

Haynes said that he observed Murrell “with a firearm out of his waistband” when

Plaintiff fired twice. Miller created a report that quoted Haynes as saying “Terrence

shot Cezaire twice before he could get the gun out of his waistband. … After Terrence

shot Cezaire, Cezaire still tried to pull the gun out. That is when Terrence took the gun

out of his (Cezaire’s) waist band and ran.” This statement, attributed to Haynes by

Defendant Miller, was false.

       Paragraph 53 of the FAC, which comes after Plaintiff’s allegations about the

Defendant Officers’ reports of June 1 – October 20, 1999, alleges that based on “the

falsified reports that Murrell was not armed at the time of the shooting, Plaintiff was

arrested and charged with the First-Degree Murder of Murrell.” 5

       Within “several days” of the shooting, and before Plaintiff was arrested, 6 Marcus

met with Defendant Astrella. Marcus told Astrella that Murrell was armed, and that

Plaintiff fired in self-defense. Astrella ignored Marcus’ statements.




       5 The court again notes Plaintiff’s concession that none of the reports falsely said
that Murrell “was not armed,” but, rather, the reports omitted various witnesses’
statements that Murrell was armed.
       6 The fact that Astrella’s meeting with Marcus happened before Plaintiff was

arrested is not in the FAC. However, Defendants raise no objection to this fact. Based on
the Arrest Warrant it appears Plaintiff was arrested in September 1999.

                                                6
                     2:19-cv-02296-CSB-EIL # 82        Page 7 of 48




      A second Assistant State’s Attorney, Defendant Michael Jeneary, Marcus’ first

cousin, was later assigned to the Murrell murder investigation. Marcus and Jeneary saw

each other at family events, including a Christmas party at a relative’s house.

      Jeneary told Astrella that he and Marcus were cousins. Astrella told Jeneary not

to disclose the family relationship. Jenaeary and Marcus’ family relationship did not

become known to Plaintiff until years after his conviction.

      Plaintiff alleges that, further, “prior to trial, Marcus Hammond repeated his

statement to Defendants Astrella and Jeneary that Murrell had a firearm and Plaintiff

acted in self-defense.” Plaintiff alleges Astrella and Jeneary “instructed Marcus

Hammond to lie on the stand in order to convict Plaintiff.”

      Plaintiff alleges that the “formation of this concealment did not occur in the

prosecutorial phase of the criminal proceeding, rather, it manifested during the

investigatory phase. … Jeneary’s blood relationship to Marcus Hammond started long

before he became a prosecutor and his attending holiday parties with Marcus was not

part of the criminal proceeding.”

      Plaintiff’s trial attorney was Jamie Boyd. Plaintiff told Boyd he shot Murrell but

always maintained that he only did so to save his own life, making his entire legal

defense strategy self-defense. Plaintiff alleges that Boyd was incompetent and took no

steps to zealously represent Plaintiff. Boyd did not interview witnesses or request that

his staff interview witnesses. Haynes and Gary would have supported Plaintiff’s self-

defense strategy, but Boyd did not contact them or call them as witnesses at trial.



                                                7
                      2:19-cv-02296-CSB-EIL # 82         Page 8 of 48




       Plaintiff’s criminal trial commenced on August 8, 2000.

       Marcus was the only eyewitness called to testify by the prosecution. He was

eleven years old at the time. Marcus – per instructions from Astrella and Jeneary –

falsely testified under direct questioning by Astrella that Murrell was unarmed at the

time of the shooting. Astrella knew Marcus’ testimony was false. Astrella further knew

that multiple witnesses had given statements to the police that Murrell was armed with

a gun. Nonetheless, Astrella argued throughout the trial that Plaintiff had shot an

unarmed man. Astrella knew that his statements that Murrell was unarmed at the time

of the shooting were false.

       At trial, Marcus also testified that he had observed Plaintiff “rack” the firearm

(i.e., pull back the slide to chamber the first round) prior to shooting Murrell.

       Plaintiff was convicted of first-degree murder on August 16, 2000. He was

sentenced to 45 years in prison on November 17, 2000.

       In May 2018, following extensive postconviction proceedings, the Illinois

Appellate Court vacated Plaintiff’s conviction and granted Plaintiff a new trial. The

bases for vacating Plaintiff’s conviction included that Marcus was Jeneary’s first cousin,

and that Marcus had previously made statements that Murrell was not “unarmed” at

the time of the shooting, both of which were concealed from Plaintiff. Plaintiff was held

while the prosecutor’s office decided whether to retry him. On June 3, 2019, the

prosecutor’s office filed a motion to dismiss the criminal charges against Plaintiff.

Plaintiff was granted a certificate of innocence on November 21, 2019.



                                                 8
                     2:19-cv-02296-CSB-EIL # 82        Page 9 of 48




      Plaintiff alleges six counts against Defendants, as follows:

      Count I – 42 U.S.C. § 1983 Fourth Amendment claim based on fabricated

evidence and concealed exculpatory evidence, subjecting Plaintiff to criminal

proceedings not supported by probable cause, alleged against Lowman, Miller, Wagner,

and Astrella.

      Count II – 42 U.S.C. § 1983 Fourteenth Amendment Due Process claim based on

fabricated evidence (Lowman), and concealed exculpatory evidence (Lowman, Miller,

Wagner, Astrella, and Jeneary). 7

      Count III – Illinois common law malicious prosecution claim alleged against

Lowman, Miller, and Wagner.

      Count IV – Illinois common law intentional infliction of emotional distress claim

alleged against Lowman, Miller, Wagner, and Astrella.

      Count V – Illinois Legal Malpractice claim against Boyd, which has been

voluntarily dismissed with prejudice.

      Count VI – Illinois indemnification claim against the City of Kankakee and

Kankakee County based on Lowman, Miller, Wagner, Astrella, and Jeneary’s actions.




      7 FAC paragraph 112, within Count II, duplicates FAC paragraph 103, which is
within Count I. That paragraph alleges a Fourth Amendment violation, and the court
assumes it was duplicated in Count II in error.

                                               9
                      2:19-cv-02296-CSB-EIL # 82          Page 10 of 48




                                        II. ANALYSIS

       A. Motion to Dismiss Legal Standard

       Under Rule 8(a)(2) of the Federal Rules of Civil Procedure, a complaint must

include “a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007); Sloan v. Am. Brain Tumor Assoc., 901 F.3d 891, 894 (7th Cir. 2018).

       A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged. Sloan, 901 F.3d at 894. However, where a complaint pleads facts

that are merely consistent with a defendant’s liability, it stops short of the line between

possibility and plausibility of entitlement to relief. McReynolds v. Merrill Lynch & Co.,

Inc., 694 F.3d 873, 885 (7th Cir. 2012). Although a complaint’s factual allegations are

accepted as true at the pleading stage, allegations in the form of legal conclusions are

insufficient to survive a Rule 12(b)(6) motion, and thus, accordingly, threadbare recitals

of the elements of the cause of action, supported by mere conclusory statements, do not

suffice. McReynolds, 694 F.3d at 885. The plausibility standard calls for a “context-

specific” inquiry that requires the court to draw on its judicial experience and common

sense. McReynolds, 694 F.3d at 885.




                                                  10
                      2:19-cv-02296-CSB-EIL # 82         Page 11 of 48




       B. Defendant Officers’ Motion to Dismiss (#37)

       Defendant Officers raise several challenges to the FAC. The court addresses each

in turn.

              1. Whether Probable Cause or Qualified Immunity Defeat Count I

                     i. Probable Cause

       Count I alleges a Fourth Amendment claim for unlawful pretrial detention based

on fabricated and concealed evidence. Defendant Officers first argue probable cause for

Plaintiff’s arrest defeats that claim. Plaintiff responds that Defendant Officers had no

probable cause or, at least, the alleged fabricated and concealed evidence creates an

issue that must be developed in discovery.

       To state a § 1983 claim, a plaintiff must allege (1) the deprivation of a right

secured by the United States Constitution or federal law and (2) that the defendants

were acting under color of state law in depriving the plaintiff of that right. Wilson v.

Warren Cty., Ill., 830 F.3d 464, 468 (7th Cir. 2016). Defendants attack the first element.

       “The Fourth Amendment protects ‘[t]he right of the people to be secure in their

persons … against unreasonable … seizures.” Manuel v. City of Joliet, 137 S. Ct. 911, 917

(2017) (Manuel II), quoting U.S. Const. amend. IV.

       The general rule is that a seizure is “reasonable” only if it is supported by

probable cause. Manuel II, 137 S. Ct. at 917. The Fourth Amendment protects against

detention without probable cause before the start of legal proceedings. The Fourth

Amendment also protects against detention after a judicial proceeding is initiated



                                                 11
                      2:19-cv-02296-CSB-EIL # 82           Page 12 of 48




(sometimes dubbed a “post-judicial process” claim) when “a judge’s probable-cause

determination is predicated solely on a police officer’s false statements.” Manuel II, 137

S. Ct. at 918. Plaintiff’s Fourth Amendment claim here challenges the constitutionality of

his post-judicial process detention.

       The existence of probable cause requires dismissal of a Fourth Amendment

claim. Coleman v. City of Peoria, 925 F.3d 336, 350 (7th Cir. 2019) (granting summary

judgment for defendant on Fourth Amendment claim where undisputed facts showed

probable cause). Although probable cause is not a high bar, Kaley v. United States, 571

U.S. 320, 338 (2014), determination of whether probable cause is present is often left to a

jury. Stokes v. Bd. of Educ., 599 F.3d 617, 623 (7th Cir. 2010).

       The court in Stokes said, “probable cause involves the exercise of judgment,

which ‘turn[s] on the assessment of probabilities in particular factual contexts—not

readily, or even usefully, reduced to a neat set of legal rules.’” Id. quoting Maxwell v.

City of Indianapolis, 998 F.2d 431, 434 (7th Cir. 1993).

       Probable cause “exists where the police officer is aware of facts and

circumstances ‘sufficient to warrant a prudent man in believing that the petitioner had

committed or was committing an offense.’” Coleman, 925 F.3d at 350, quoting Beck v.

Ohio, 379 U.S. 89, 91 (1964). “Where a reasonable person would have a sound reason to

believe the suspect committed a crime, the police may arrest and allow the criminal

justice system to determine guilt or innocence.” Coleman, 925 F.3d at 351, citing Askew v.




                                                   12
                      2:19-cv-02296-CSB-EIL # 82         Page 13 of 48




City of Chi., 440 F.3d 894, 895 (7th Cir. 2006) (finding probable cause existed to defeat

Fourth Amendment claim at summary judgment).

       Here, using the correct standard in viewing the evidence at this part of the

proceedings, Plaintiff killed Murrell in self-defense. After doing so, Plaintiff left the

scene, and someone else took Murrell’s gun from the scene. When officers responded,

Marcus told Defendant Officer Wagner that Plaintiff shot an armed Murrell in self-

defense. Later, at the police station, still on May 27, 1999, Marcus told Defendant Officer

Lowman that Murrell ran up to the porch while reaching for a weapon, then Plaintiff

shot Murrell. On June 1, 1999, Lowman spoke with Gary Hammond. Gary said that he

observed Murrell with a handgun after the shooting. On June 3, 1999, Officer Miller

interviewed Darryl Haynes. Haynes said he saw Murrell “with a firearm out of his

waistband” when Plaintiff fired twice. Finally, in October 1999 Lowman again spoke

with Gary, who said he saw Murrell reach under his shirt prior to the shooting and saw

the gun in Murrell’s hand immediately after the shooting. Gary also told Lowman that

the shooting was in self-defense and Murrell had approached Plaintiff trying to shoot

him.

       None of these witnesses’ statements that Plaintiff acted in self-defense were

included in any of the Defendant Officers’ reports. And, the only report of these

witnesses’ statements that Murrell was armed came from Lowman’s June and October

interviews with Gary Hammond, where Lowman reported that Gary said he saw

Murrell with a gun after Plaintiff shot Murrell.



                                                   13
                      2:19-cv-02296-CSB-EIL # 82         Page 14 of 48




       “Probable cause hinges on the elements of the relevant criminal statute.” Mahnke

v. Garrigan, 428 F. App’x 630, 635 (7th Cir. April 13, 2011), citing Stokes, 599 F.3d at 622.

Under Illinois law:

       (a) A person who kills an individual without lawful justification commits
           first degree murder if, in performing the acts which cause the death:

          (1) he either intends to kill or do great bodily harm to that individual
              or another, or knows that such acts will cause death to that
              individual or another; or
          (2) he knows that such acts create a strong probability of death or great
              bodily harm to that individual or another; or
          (3) he is attempting or committing a forcible felony other than second
              degree murder.

720 Ill. Comp. Stat. 5/9-1(a) (West 2000).

       At this stage, the court accepts as true that that these three witnesses told

Defendant Officers that Murrell was armed, and that these statements were omitted or

misreported. The court also accepts as true that Marcus Hammond and Gary Hammond

told Defendant Officers Wagner and Lowman that Plaintiff shot Murrell in self-defense

(or made similar statements that would support his defense theory of self-defense) and

that these statements were also omitted from police reports.

       Defendant asserts that these allegations, taken as true, when viewed along with

the facts that Plaintiff undisputedly shot and killed Murrell, that Murrell was found

unarmed, and that Plaintiff fled, support a finding of probable cause as a matter of law.

       Plaintiff argues that because a finding of probable cause that is based on false

information still violates the Fourth Amendment, and because the FAC alleges the




                                                 14
                      2:19-cv-02296-CSB-EIL # 82           Page 15 of 48




Defendant Officers fabricated reports and concealed evidence which subjected Plaintiff

to pretrial detention without probable cause, a valid Fourth Amendment theory of

recovery is still available here. Plaintiff cites Manuel II, 137 S. Ct. at 918, Alexander v.

United States, 721 F.3d 418, 423 (7th Cir. 2013) and Tucker v. Lally, 2020 WL 60205, at *4

(N.D. Ill. Jan 6, 2020) in support of this argument.

       The court finds Alexander instructive.

       In Alexander, the defendant FBI agents sought to determine if the plaintiff, an

attorney, was aware that his long-time investigator was bribing witnesses. In 2006, the

defendant agents engaged two persons to record conversations with the plaintiff. The

plaintiff disclaimed to those persons any knowledge that his investigator was bribing

witnesses and said he would attempt to figure out what was going on. The

investigation then went dormant.

       Later, a new state prosecutor in the jurisdiction took office. The new prosecutor

harbored a grudge against the plaintiff. The new prosecutor conspired with the

defendant agents to manufacture evidence to support a bribery case against the

plaintiff. The agents destroyed the 2006 recordings, set up a new meeting between the

undercover persons and the plaintiff, and created a false “exit interview” with those

persons that indicated the plaintiff was involved in a bribery scheme. The actual

meeting was recorded, and the recording would have shown the exit interview was

false, but the purported recording of the meeting that the defendant agents submitted to

the FBI was blank.



                                                   15
                       2:19-cv-02296-CSB-EIL # 82         Page 16 of 48




         Yet another recording of the plaintiff was manipulated to exclude exculpatory

evidence. One of the defendant agents then personally prepared a probable cause

affidavit to support a bribery charge against the plaintiff. The affidavit included the

false and manipulated evidence and excluded the exculpatory evidence.

         The plaintiff was charged with bribery and spent over a year in pretrial

detention. The defendant agents denied the exculpatory 2006 meeting ever happened,

including in depositions. The defendant agents met with and intimidated the plaintiff’s

witnesses causing them to falsely testify at trial. The plaintiff was nonetheless acquitted

in under an hour of jury deliberations. The plaintiff then sued in federal court, alleging

violations of his constitutional rights. The district court dismissed the complaint in part

because the plaintiff failed to sufficiently allege that he was detained without probable

cause.

         The Seventh Circuit reversed, holding:

         Although the district court may have assumed that there was other, non-
         tainted evidence against Alexander, such an assumption is not supported
         by anything in the complaint. Although we acknowledge that Alexander
         nowhere explicitly alleged that the probable cause affidavit was based
         entirely on tainted information, that is a fair inference from what the
         complaint does say, and at this stage we are required to draw all
         reasonable inferences in Alexander’s favor.

Alexander, 721 F.3d at 423.

         The court will apply Alexander to the facts of this case shortly. First, one more

instructive case.




                                                  16
                     2:19-cv-02296-CSB-EIL # 82        Page 17 of 48




       Plaintiff cites Mahnke v. Garrigan in support of his argument that because

multiple witnesses said Plaintiff fired only after being threatened by Murrell with a

firearm and only when Murrell reached for the firearm, the Officer Defendants were

constitutionally mandated to conduct additional investigation into the facts.

       In Mahnke, the defendant officer received a tip regarding criminal neglect of

animals. When the defendant officer went to investigate, he found emaciated horses

apparently without ready access to food, shade, or water. The person ostensibly caring

for the horses offered an explanation: there was food available, it was just stored

elsewhere. The defendant officer considered this explanation, and rejected it, since the

horses were emaciated, and the food was apparently not actually available to them.

       On that record, the district court decided probable cause existed as a matter of

law and the defendant officer was entitled to summary judgment. In affirming the

district court, the Seventh Circuit wrote: “Although a police officer cannot consciously

disregard information that would bring clarity to a confusing situation, Askew v. City of

Chicago, 440 F.3d 894, 895–96, there is a meaningful distinction between disregarding

potentially exculpatory information and disbelieving it.” Mahnke, 428 F. App’x at 635

(comparing cases).

       The court finds Alexander and Mahnke both counsel in favor of denying

Defendant Officers’ Motion to Dismiss.

       In Alexander, where the district court assumed that untainted evidence supported

a finding of probable cause at the motion to dismiss stage, the Seventh Circuit reversed.



                                               17
                     2:19-cv-02296-CSB-EIL # 82         Page 18 of 48




       This court believes it would commit that same mistake here if it found probable

cause as a matter of law based on the facts in the FAC. The court cannot tell at this stage

how great an impact the Defendant Officers’ omissions and misstatements had on the

overall value of the reports they produced.

       Perhaps, as Defendants contend, the facts at the scene of the shooting did

support probable cause. But, since the crux of the matter is the totality of the

circumstances as viewed by a reasonable person, at this early stage it is improper to

dismiss this claim without more factual development.

       It is plausible that Defendant Officers believed Marcus, Gary, and Haynes, and

intentionally buried their statements for that exact reason. If so, a reasonable person

would certainly consider these statements, and, depending on the strength and

believability of the statements, could find that there was no probable cause because the

killing was not “unjustified” as required by the Illinois first degree murder statute.

       Of course, it is also possible that Defendant Officers found these witnesses’

statements unbelievable and not credible when viewed along with the other evidence at

the scene and disregarded the statements for that reason.

       Further, the court does not know what was presented to the judge who issued

the arrest warrant, nor what was considered by the prosecutor in issuing charges. Those

facts may well swing the merits of this claim in favor of either party. As but one

example, were statements made to either the judge or the prosecutor that there was no

indication of self-defense? That is a reasonable inference on the facts pled, since a



                                                18
                       2:19-cv-02296-CSB-EIL # 82           Page 19 of 48




careful judge or prosecutor may well be interested in the answer to that exact question.

Maybe, though, all the facts were presented, notwithstanding Defendant Officers’

omissions, and the decision was made to pursue an arrest and charges anyway.

       The court also finds helpful Driebel v. City of Milwaukee, 298 F.3d 622, 643–44 (7th

Cir. 2002) (granting summary judgment for defendant officers upon finding of probable

cause). In that case, the plaintiff was arrested after an investigation, though cursory,

determined that the plaintiff had committed a battery and was not acting in self-

defense. The Seventh Circuit wrote, “it is well-settled that once detectives have performed

a good-faith investigation and assembled sufficient information from the totality of the

circumstances to establish probable cause, they are not required under the Constitution to

continue searching for additional evidence.”). Driebel, 298 F.3d at 643-44 (emphasis in

original).

       Here, on the undeveloped record before it, the court cannot say Defendant

Officers engaged in a good-faith investigation, given the facts that they omitted from

their reports.

       The court finds that the cases Defendant Officers cite simply do not support a

finding of probable cause, as a matter of law, based upon the current record. First,

several of the cases Defendant Officers cite were decided at the summary judgment

stage, such as Coleman v. City of Peoria and Askew v. City of Chicago. While these cases are

quite useful in demarcating the legal standards, and the court has cited them for that




                                                    19
                     2:19-cv-02296-CSB-EIL # 82         Page 20 of 48




purpose above, the difference in procedural posture makes these cases less useful in

assessing this case at the pleadings stage.

       Defendant Officers also cite Williamson v. Curran, 714 F.3d 432, 447-48 (7th Cir.

2013), a case where the Seventh Circuit affirmed a Rule 12(b)(6) dismissal of a false

arrest claim based on the existence of probable cause. The court finds Williamson

unhelpful. In that case, the plaintiff attached defendant deputies’ reports to her

complaint, and indeed relied on those reports for her arguments. While the plaintiff

argued that certain informants had lied to the defendant deputies, the plaintiff did not

argue the defendant deputies knew they were being lied to, nor did the plaintiff argue

that the defendant deputies’ reports were false or fabricated. Rather, the plaintiff argued

that the deputies made the wrong call as to probable cause, in the face of conflicting

evidence. On those undisputed facts, the Seventh Circuit agreed that dismissal was

appropriate, because based on what the defendant deputies undisputedly knew, a

reasonable person would have probable cause to arrest the plaintiff. Id. at 448.

       Defendant Officers also cite Neita v. City of Chicago, 2019 WL 5682838, at *3 (N.D.

Ill. Nov. 1, 2019), for the proposition that the court may dismiss a case like the one at bar

at the pleadings stage if the allegations in the complaint show probable cause existed as

a matter of law.

       While in a certain case, i.e., Williamson, discussed above, a court could do so, here

the court finds Neita supports this court’s reasons for denying Defendant Officers’

Motion.



                                                20
                       2:19-cv-02296-CSB-EIL # 82        Page 21 of 48




         In Neita, the defendant officers argued that the police reports the plaintiff had

attached to the complaint plainly showed that the defendant officers had probable

cause to believe the plaintiff had committed animal cruelty. The district court in Neita

rejected that argument, because the plaintiff repeatedly disputed the accuracy of the

reports, and those disputes as to the accuracy of the defendant officers’ reports formed

the heart of the plaintiff’s claims. Neita, 2019 WL 5682838 at *3 (“‘the existence of

probable cause is a fact-based inquiry that is more properly resolved on summary

judgment’”), quoting Gay v. Robinson, 2009 WL 196407, at *4 (C.D. Ill. Jan 27, 2009).

         Defendant Officers further cite Andersen v. Village of Glenview, 2018 WL 6192171,

at *7 (N.D. Ill. Nov. 28, 2018) as another example of a case where a district court

dismissed a false arrest claim on a 12(b)(6) motion. In Andersen v. Village of Glenview,

both the plaintiff and her ex-husband had called the police alleging harassment by the

other. The plaintiff’s ex-husband had provided the police with a call log showing the

phone calls the plaintiff had made to him, and the police ultimately arrested the

plaintiff. The plaintiff was cleared of charges and sued alleging false arrest. Relying on

Reynolds v. Jamison, 488 F.3d 756, 761 (7th Cir. 2007), the district court agreed that the

plaintiff’s complaint established that the defendant officers had probable cause to arrest

her for telephone harassment. Andersen v. Village of Glenview, 2018 WL 6192171 at *8,

aff’d, Andersen v. Village of Glenview, -- F. App’x --, 2020 WL 4194603 (7th Cir. July 21,

2020).




                                                  21
                     2:19-cv-02296-CSB-EIL # 82         Page 22 of 48




       Andersen v. City of Glenview is also unhelpful here. In that case, police were faced

with conflicting allegations of harassment, considered a call log that supported an arrest

for telephone harassment, and listened to voicemails that also established probable

cause for telephone harassment. All those facts were properly before the district court.

       Here, on the other hand, the same witnesses that Defendant Officers argue were

unquestionably credible and believable as to Plaintiff’s identity as the shooter also said

that Plaintiff shot Murrell in self-defense. At this stage, the court cannot assume that the

same witnesses’ statements as to self-defense were any less credible or believable, or were

so much less credible or believable that they could be omitted entirely from the

Defendant Officers’ reports and, essentially, ignored. On the facts pled, the court cannot

draw such inferences against Plaintiff.

       Defendant Officers also cite Houston v. Village of Calumet Park, 2019 WL 3386967

(N.D. Ill. July 26, 2019). There, a group of people including the plaintiff were standing

together. A car drove up, and someone in the standing group spit on the driver of the

car. The passenger got out and approached the group. Someone in the group shot and

killed the person who walked up to the group. There was no indication that the

shooting was justified, and witnesses identified the plaintiff as the shooter. The plaintiff

was arrested and charged, and after charges were dropped, filed a federal civil rights

suit alleging inter alia that he was held without probable cause. The plaintiff alleged the

officers knew he did not commit the murder but framed him for it anyway. The district




                                                22
                      2:19-cv-02296-CSB-EIL # 82         Page 23 of 48




court dismissed the case based on the complaint establishing the existence of probable

cause. Houston, 2019 WL 3386967 at *4-*6.

       For similar reasons as those discussed above regarding Andersen v. Village of

Glenview, Houston does not counsel dismissal here. In Houston credible witnesses

identified the plaintiff as the shooter in a murder. There was no indication the killing

was justified. Here, the same witnesses who said Plaintiff shot Murrell also told police

Plaintiff did so in self-defense, and for yet unknown reasons the police reported the

identification but not the statements about self-defense.

       Finally, Defendant Officers argue that self-defense was not “conclusively

established” by the witnesses’ statements, and argue that regardless, there is no duty to

investigate an affirmative defense such as self-defense.

       Defendant Officers’ argument is unpersuasive because it relies on an inference

against Plaintiff as an essential premise. The court reiterates that it is a plausible

inference that the witnesses’ statements did conclusively establish that Plaintiff acted in

self-defense, rather than merely raising it as a possibility, as Defendant Officers

contend. Either side may be right, but without all the facts known by the officers the

court cannot fairly decide if probable cause existed or not.

       This case is also distinct from cases cited by Defendant Officers where the suspect

himself asserted he was innocent or asserted an affirmative defense. See, e.g., District of

Columbia v. Wesby, 138 S. Ct. 577, 588 (2018) (“probable cause does not require officers to

rule out a suspect’s innocent explanation for suspicious facts.”) (emphasis added). Here



                                                 23
                      2:19-cv-02296-CSB-EIL # 82          Page 24 of 48




third-party witnesses told police that Plaintiff acted in self-defense. Defendant Officers

attempt to skirt this weakness in their argument by wrapping Plaintiff and the

witnesses up as a single entity, referring to the witnesses as “Plaintiff’s associates.” Did

the Defendant Officers know the witnesses were “Plaintiff’s associates,” and does it

even matter if the witnesses were “Plaintiff’s associates” if they weren’t themselves

suspects? Without more factual development, the court cannot fairly rule on this

argument.

       In conclusion, the court cannot say as a matter of law that Defendant Officers had

probable cause to have Plaintiff arrested and held. The court finds, accepting the

allegations as true, and based on this matter being at the pleading stage, that Plaintiff

has stated a claim for a Fourth Amendment violation that contains “enough facts to

state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570.

       Defendants’ arguments and authority cited may be reraised at a later stage in the

proceedings after the record has been more fully developed “and when the applicable

procedural rules permit a more fulsome and searching analysis.” See Access 4 All, Inc. v.

Chi. Grande, Inc., 2007 WL 1438167, at *1 (N.D. Ill. May 10, 2007).

       Defendant Officers’ argument that probable cause exists as a matter of law is

unavailing.




                                                  24
                      2:19-cv-02296-CSB-EIL # 82         Page 25 of 48




                      ii. Qualified Immunity

       Defendant Officers next argue that they are at least entitled to qualified

immunity on Plaintiff’s Fourth Amendment claim. Plaintiff responds that more factual

development is needed before the court can tell if the Defendant Officers are entitled to

qualified immunity.

       A defendant is entitled to qualified immunity unless they (1) violated a

constitutional right and (2) the unlawfulness of their conduct was clearly established at

the time of the alleged violation. Wesby, 138 S. Ct. at 589.

       The Supreme Court has stressed that when determining entitlement to qualified

immunity in the Fourth Amendment context, the particular facts faced by a defendant

officer are especially important. Wesby, 138 S. Ct. at 590. “Given its imprecise nature,

officers will often find it difficult to know how the general standard of probable cause

applies in ‘the precise situation encountered.’” Wesby, 138 S. Ct. at 590, citing Ziglar v.

Abbasi, 137 S. Ct. 1843, 1866 (2017).

       At the pleadings stage of a case, when a party argues entitlement to qualified

immunity in the probable cause context, the court faces competing maxims.

       Rule 8 requires only a short and plain statement of the claim, Fed. R. Civ. P. 8(a),

while, determination of the existence of probable cause is a fact specific inquiry. Stokes,

599 F.3d at 623. Further, to correctly assess entitlement to qualified immunity, the court

must consider if a constitutional right was clearly established on the particular facts

facing the defendant. Wesby, 138 S. Ct. at 590 (decided at summary judgment).



                                                 25
                      2:19-cv-02296-CSB-EIL # 82         Page 26 of 48




       Therefore, a “complaint is generally not dismissed under Rule 12(b)(6) on

qualified immunity grounds.” Reed v. Plamer, 906 F.3d 540, 546 (7th Cir. 2018); see also

Tamayo v. Blagojevich, 526 F.3d 1074, 1090 (7th Cir. 2008) (“we have cautioned that the

rule that qualified immunity must be resolved at the earliest possible stage must be

tempered by the notice pleading requirements of Rule 8.”).

       Here, more factual development about what Defendant Officers knew vis a vis

the self-defense evidence they concealed is necessary before the court can determine

whether Defendant Officers are entitled to qualified immunity. While entitlement to

qualified immunity should be decided at the earliest stage possible, making that

decision at the motion to dismiss stage, in this case, would be premature.

                     iii. Conclusion as to Count I

       Defendant Officers’ Motion (#37) is DENIED as to Count I.

              2. Whether Probable Cause Defeats Count III (Malicious Prosecution)

       Count III alleges an Illinois state common law claim for malicious prosecution.

       Lack of probable cause is a required element of an Illinois state law claim for

malicious prosecution. Defendant Officers argue Count III fails for the same reasons

discussed above: that the FAC establishes the existence of probable cause. See Williams

v. City of Chi., 733 F.3d 749, 759 (7th Cir. 2013) (malicious prosecution is offense specific

and lack of probable cause must be shown for each offense charged).

       For the same reasons discussed above regarding probable cause, Defendant

Officers’ Motion (#37) is DENIED as to Count III.



                                                 26
                      2:19-cv-02296-CSB-EIL # 82         Page 27 of 48




              3. Whether Count II States A Due Process Claim

       Count II alleges a Fourteenth Amendment due process claim based two theories,

(1) withheld exculpatory evidence and (2) fabricated evidence. Defendant Officers

argue Count II fails to state a claim upon which relief may be granted. Plaintiff

responds that this claim is adequately pled.

                     i. Brady violation

       To state a Fourteenth Amendment claim pursuant to Brady v. Maryland, 373 U.S.

83 (1963), the complaint must allege that a piece of withheld evidence was (1) favorable

to the accused, (2) suppressed by the government, and (3) material. Carvajal v.

Dominguez, 542 F.3d 561, 566-67 (7th Cir. 2008).

       The Brady disclosure requirement encompasses evidence known to the

prosecutor as well as evidence known only to police investigators and not disclosed to

the prosecutor. Strickler v. Greene, 527 U.S. 263, 280-82 (1999).

       When evidence is known to the defendant or can be accessed by an exercise of

reasonable diligence, no Brady violation has occurred because the evidence has not been

suppressed. United States v. Earnest, 129 F.3d 906, 910 (7th Cir. 1997).

       Defendant Officers do not argue that the evidence was immaterial, nor that it

was not favorable to Plaintiff. Instead, they argue that they did not suppress it.

       Defendant Officers first argue that “none of these alleged reporting deficiencies

violated Brady because it was all known to Plaintiff at the time of the shooting,” and

Plaintiff had a duty to investigate why the police reports were inconsistent with the



                                                 27
                      2:19-cv-02296-CSB-EIL # 82         Page 28 of 48




truth known to Plaintiff. Further defining the second part of that argument, Defendant

Officers argue that with reasonable diligence the evidence was accessible to Plaintiff.

Plaintiff responds that Defendants’ argument assumes what would have happened

upon further probing by Plaintiff’s criminal defense attorney.

       First, the court defines the allegedly suppressed evidence it focuses on for

purposes of this Order. The relevant evidence, viewing the entirety of the FAC, is not

the fact that Plaintiff shot Murrell in self-defense. Plaintiff knew that fact, and that fact

could not have been suppressed or concealed from him because he had first-hand

knowledge of it. Earnest, 129 F.3d 510. Rather, the court is concerned with the alleged

statements of Marcus, Gary, and Haynes to Defendant Officers.

       These eyewitness statements were favorable to Plaintiff and could have been

used as direct evidence to bolster Plaintiff’s own testimony, and as to Marcus, to

impeach Marcus’ testimony on cross examination as a prior inconsistent statement

(recall that Marcus was the only eyewitness to testify for the prosecution, and he

testified that Murrell was unarmed).

       The court considers Defendant Officers’ argument that reasonable diligence

would have revealed the statements made by these witnesses to Defendant Officers,

compared to the reports of Defendant Officers. At this early juncture, the court declines

to infer what would have happened if Plaintiff’s criminal defense counsel had taken

certain steps suggested by Defendant Officers. Development of those facts must wait for

discovery.



                                                  28
                     2:19-cv-02296-CSB-EIL # 82         Page 29 of 48




       The court also considers Defendant Officers’ contention that the FAC

conclusively establishes that reasonable diligence would have uncovered at least the

statements of Gary and Haynes. Defendant Officers point to Plaintiff’s allegations that if

Plaintiff’s criminal defense counsel had interviewed or called as witnesses Gary and

Haynes, Gary and Haynes would have supported Plaintiff’s self-defense theory.

       At this early juncture, the court sees a distinction between Gary and Haynes

supporting Plaintiff’s self-defense theory and Plaintiff being able to discover the

accurate content of the statements to the police. Gary and Haynes may have disputed the

version of their statements that appeared in Lowman and Miller’s reports, if asked. It is

also entirely plausible that Gary and Haynes would have supported Plaintiff’s self-

defense theory but would not have disclosed their earlier statements to Lowman and

Miller. Indeed, without access to the evidence Defendant Officers Lowman and Miller

suppressed, if Plaintiff had called Gary, Haynes, or both to the stand in his defense, the

prosecutor may have sought to impeach those witnesses based on Defendant Officer’s

reports.

       Defendant Officers cite Carvajal for the premise that it is a criminal defendant’s

“responsibility to probe the witnesses and investigate their versions of the relevant

events.” Carvajal, 542 F.3d at 567. However, in Carvajal the plaintiff failed to explore the

defendant officers’ diverging versions of events when those officers were called to the

stand to testify for the prosecution on a motion to suppress in the plaintiff’s underlying

criminal prosecution. Here, though, Gary and Haynes were not called as witnesses.



                                                 29
                     2:19-cv-02296-CSB-EIL # 82         Page 30 of 48




Thus, the burden of probing and investigation the plaintiff was held to in Carvajal is a

poor fit here, on the record currently before the court.

       Finally, the court considers Defendant Officers’ argument that because Marcus

also told Defendant Prosecutor Astrella that Murrell had a gun and Plaintiff fired in

self-defense, Defendant Officers were absolved of any further duty regarding Marcus’

statements to Wagner and Lowman. Defendant Officers do not cite any case law that

directly supports their argument, instead citing three cases that are inapplicable: Kyles v.

Whitley, 514 U.S. 419, 437 (1995) (cited for the principle that “the individual prosecutor

has a duty to learn of any favorable evidence known to others acting on the

government’s behalf in the case, including the police.”); Coleman v. City of Peoria, 925

F.3d at 349 (cited for the premise that “Police officers must provide exculpatory and/or

impeachment evidence to prosecuting attorneys – a corollary to the prosecutor’s

obligation to disclose such evidence to defense counsel….”); and Goudy v. Cummings,

922 F.3d 834, 837 (7th Cir. 2019) (cited for the principle that “officers generally discharge

their Brady obligations by turning over such evidence to prosecutors, who in turn have

a duty to disclose the evidence to the defense.”).

       The allegations are that Defendant Officers never turned over the accurate

witness statements to the prosecution. On the facts alleged, without more development,

the court cannot say that Defendant Officers discharged their Brady obligations. Goudy,

922 F.3d at 837.




                                                 30
                      2:19-cv-02296-CSB-EIL # 82          Page 31 of 48




       In their reply brief, Defendant Officers double down on Goudy, citing it for their

argument that once “the prosecutors have the information, no matter how it is learned,

it is their duty, not that of the police officer, to disclose it to the criminal defendant.”

(#67) at 7 (emphasis in Defendant Officers’ brief). Without full factual development, the

court finds that Marcus’ later statement to Defendant Astrella that Murrell had a gun

and Plaintiff shot Murrell in self-defense does not negate Defendant Officers’

obligations regarding Marcus’s separate similar statements to Wagner and Lowman in

the hours after the shooting. If Marcus had told Astrella that Murrell had a gun, that

Plaintiff shot Murrell in self-defense, and that Marcus had earlier told Wagner and

Lowman those facts, Defendants’ argument may be stronger, but those are not the facts

alleged in the FAC.

       Plaintiff’s Response (#59) says Astrella received “the same impeachment

evidence” Marcus provided to Wagner and Lowman. Defendant Officers argue that if it

is the same evidence, then Count II must be dismissed as to Defendant Officers

suppressing Marcus’ statements, since the prosecution had the evidence. It is unclear if

the earlier statements are distinctly important, or if the crucial fact is that Marcus knew

Plaintiff shot an armed Murrell in self-defense. Development of the record will allow

the court to rule on the merits of Defendant Officers’ argument.




                                                   31
                     2:19-cv-02296-CSB-EIL # 82         Page 32 of 48




                     ii. Fabricated Evidence

       Government investigators violate a plaintiff’s Fourteenth Amendment rights if

they manufacture false evidence against the plaintiff and that false evidence is later

used to deprive the plaintiff of his liberty in some way. Whitlock, 682 F.3d at 580.

       Here, Defendant Officer Lowman interviewed Marcus at the police station.

Plaintiff alleges, “Marcus told Lowman that he had observed Murrell run up the stairs

to the porch with his hand to his side, reaching for a weapon, and that was when

Plaintiff shot Murrell.” Lowman wrote a statement, which Marcus signed. The

statement omits any reference to Murrell having, or reaching for, a weapon. Plaintiff

alleges that, instead, “Defendant Lowman’s report included a statement that Plaintiff

had racked the gun then fired twice at Murrell, who was not armed. Defendant

Lowman’s report was false.” 8 Later, in paragraph 107 of the FAC, Plaintiff alleges

“these fabricated allegations against Plaintiff caused a deprivation of liberty.”

       Plaintiff clarifies that he is only pursuing a Fourteenth Amendment claim based

on a fabricated evidence against Defendant Officer Lowman.

       Plaintiff’s fabrication claim is, therefore, that Lowman wrote a statement for

Marcus to sign, and that written statement falsely said Marcus saw Plaintiff “rack” the

gun before shooting Murrell. Plaintiff also clarifies in his Response, as to how this




       Again, Plaintiff confirms he does not base any claim on the “was not armed”
       8

language in the FAC.

                                                32
                     2:19-cv-02296-CSB-EIL # 82         Page 33 of 48




statement deprived him of liberty, that at trial, Marcus testified to the same false

information about Plaintiff racking the gun, on instructions from the prosecution.

       Defendant Officers argue the FAC only put them on notice of a fabrication claim

related to Plaintiff’s incorrect allegation that Lowman’s report falsely attributed to

Marcus a statement that Murrell was not armed. Therefore, Defendant Officers argue,

Plaintiff is now presenting them with a moving target by reformulating his fabrication

claim as one related to Lowman’s falsely attributing to Marcus a statement that he saw

Plaintiff rack the gun before shooting Murrell.

       The FAC sufficiently pleads a fabrication of evidence claim against Lowman. It

alleges Lowman created a statement for Marcus to sign that said, “Plaintiff had racked

the gun then fired twice at Murrell, who was not armed.” The FAC then alleges,

“Defendant Lowman’s report was false.” Later, the FAC alleges the false report caused

a deprivation of Plaintiff’s liberty. The “Defendant Lowman’s Report was false”

allegation is not limited to the now withdrawn “who was not armed” language. Also,

this case is still at the pleadings stage, so any confusion or “moving target” issue is of

minimal impact, and no prejudice, to Defendant Officers.

                     iii. Conclusion as to Count II

       Defendant Officers’ Motion (#37) is DENIED as to Count II.

       The court reiterates that the procedural posture of this case requires much

deference to Plaintiff’s allegations. The court finds, accepting the allegations as true, and

viewing the FAC as a whole, that Plaintiff has stated a claim that contains “enough facts



                                                  33
                      2:19-cv-02296-CSB-EIL # 82           Page 34 of 48




to state a claim to relief that is plausible on its face.” See Twombly, 550 U.S. at 570.

Defendants’ arguments and authority cited may be reraised at a later stage in the

proceedings where the record is more fully developed “and when the applicable

procedural rules permit a more fulsome and searching analysis.” See Access 4 All, 2007

WL 1438167, at *1.

               4. Whether Count IV (IIED) is Timely and Otherwise Adequately Pled

       Count IV alleges a claim for intentional infliction of emotional distress pursuant

to Illinois common law.

                      i. Whether Count IV is Timely

       Defendant Officers argue Count IV must be dismissed as untimely. Plaintiff

argues his claim is timely because it did not accrue until his conviction was vacated and

the case terminated in his favor.

       A one-year statute of limitations applies to Plaintiff’s state law IIED claim. See

Bridewell v. Eberle, 730 F.3d 672, 678 (7th Cir. 2013), citing 745 Ill. Comp. Stat. 10/8-101.

       The Seventh Circuit has said that “claim of intentional infliction of emotional

distress in the course of arrest and prosecution accrues on the date of the arrest.” Id., citing

Evans v. City of Chi., 434 F.3d 916, 934 (7th Cir. 2006), overruled on other grounds by Hill

v. Tangherlini, 724 F.3d 965, 967 n.1 (7th Cir. 2013) (emphasis added).

       However, in the context of a wrongful conviction, the Seventh Circuit has said

that where a plaintiff’s state law IIED claim is inconsistent with the plaintiff’s

conviction, then under the rule established by Heck v. Humphrey, 512 U.S. 477, 487



                                                   34
                      2:19-cv-02296-CSB-EIL # 82          Page 35 of 48




(1994), if that rule has been adopted by the state whose common law underpins the

plaintiff’s IIED claim, the claim does not accrue until the conviction has been “disposed

of in a manner favorable” to the plaintiff. Parish v. City of Elkhart, 614 F.3d 677, 684 (7th

Cir. 2010). Bridewell does not discuss Parish, probably because Bridewell did not involve

a wrongful conviction.

       Defendants argue Bridewell was decided after Parish, so Bridewell controls. But,

because Bridewell is factually dissimilar and does not even mention Parish, the court

disagrees with Defendant Officers on this point.

       Here, Plaintiff’s allegations concern a wrongful conviction, like in Parish. And,

the FAC alleges an IIED claim based on Plaintiff’s wrongful conviction, rather than just

his arrest and prosecution. Indeed, where Plaintiff’s IIED claim alleges fabricated and

suppressed evidence, if Plaintiff were to attempt to proceed with his IIED claim while

his criminal case was ongoing, that action would have “cast a long shadow” over his

conviction, and thus been inconsistent with Heck. Hill v. Cook Cty., --- F. Supp. 3d ---,

2020 WL 2836773, at *16 (N.D. Ill. May 31, 2020) (discussing differences between

Bridewell and Parish and finding IIED claim timely where IIED claim was filed within

one year of termination of criminal case in the plaintiff’s favor); Hill v. City of Chi., 2020

WL 509031, at *5 (N.D. Ill. Jan. 31, 2020), reconsidered on other grounds, 2020 WL

4226672 (N.D. Ill. July 23, 2020) (same).

       Defendant Officers’ argument that Count IV must be dismissed due to the statute

of limitations is unavailing.



                                                  35
                      2:19-cv-02296-CSB-EIL # 82          Page 36 of 48




                      ii. Whether Count IV is Otherwise Adequately Pled

       Defendant Officers also argue Count IV otherwise fails to state a claim because

Plaintiff does not allege the “truly extreme and outrageous” conduct required for an

IIED claim. Defendant Officers premise this argument primarily on the assumption that

they will succeed with their probable cause argument. As discussed above, that

argument fails at this stage.

       The court instead agrees with Plaintiff’s argument that where Counts I, II, and III

state a claim, he has alleged sufficiently outrageous conduct to support the IIED claim.

“If, as alleged, defendants fabricated false or misleading evidence of … guilt or

concealed exculpatory evidence from prosecutors, that behavior is sufficiently

‘outrageous’ to support” an IIED claim. Carrocia v. Anderson, 249 F. Supp. 2d 1016, 1018

(N.D. Ill. 2003); see also Hill v. City of Chi., 2020 WL 509031, at *5.

       Defendant Officers’ Motion (#37) is therefore DENIED as to Count IV.

              5. Indemnification

       Defendant Officers finally argue that Count VI, for indemnification, must be

dismissed where all underlying claims fail. However, the underlying claims are not

dismissed at this stage, so Plaintiff’s indemnification claim survives as well.




                                                   36
                     2:19-cv-02296-CSB-EIL # 82         Page 37 of 48




       C. Defendant Prosecutors’ Motion to Dismiss (#54)

       Defendant Prosecutors, Frank Astrella and Michael Jeneary, raise several

challenges to the FAC.

       First, Defendant Prosecutors argue absolute prosecutorial immunity bars

Plaintiff’s Fourteenth Amendment due process claim (Count II) as to both prosecutors.

Count II is the only claim alleged against Defendant Jeneary.

       Second, Defendants argue absolute prosecutorial immunity bars Plaintiff’s

Fourth Amendment pretrial detention claim (Count I) against Astrella; third,

alternatively, that probable cause defeats Plaintiff’s Fourth Amendment claim against

Astrella; fourth, alternatively, that arguable probable cause defeats Plaintiff’s Fourth

Amendment claim against Astrella; and fifth, alternatively, that the statute of

limitations bars Plaintiff’s Fourth Amendment claim against Astrella.

       Sixth, Defendants argue that Plaintiff’s IIED claim (Count IV) fails to state a claim

against Astrella; and seventh, alternatively, that Plaintiff’s IIED claim is time barred.

       Plaintiff argues that to the extent Astrella and Jeneary were acting as

investigators, or their involvement was otherwise a nonprosecutorial function, they are

not protected by absolute immunity. Plaintiff goes on to argue that he has alleged a lack

of probable cause sufficiently for his Fourth Amendment claim against Astrella to

proceed, and that that claim is timely. Finally, Plaintiff argues Astrella is not absolutely

immune from the IIED claim, and that that claim is timely.




                                                 37
                     2:19-cv-02296-CSB-EIL # 82          Page 38 of 48




              1. Plaintiff’s § 1983 Constitutional Violation Claims

       “A prosecutor is absolutely immune from suit for all actions and decisions

undertaken in furtherance of his prosecutorial duties.” Fields v. Wharrie, 672 F.3d 500,

510 (7th Cir. 2012), citing Imbler v. Pachtman, 424 U.S. 409, 410 (1976). “Whether or not an

action falls within the scope of his prosecutorial duties depends upon its function.” Id.

       Prosecutors are entitled to absolute immunity for conduct that is
       “intimately associated with the judicial phase of the criminal process,”
       such as “initiating a prosecution” and “presenting the State’s case.” Imbler,
       424 U.S. at 430–31. This also includes “the professional evaluation of the
       evidence assembled by the police and appropriate preparation for its
       presentation at trial or before a grand jury after a decision to seek an
       indictment has been made.” Buckley v. Fitzsimmons, 509 U.S. 259, 273
       (1993).

       By contrast, “[a] prosecutor’s administrative duties and those
       investigatory functions that do not relate to an advocate’s preparation for
       the initiation of a prosecution or for judicial proceedings are not entitled
       to absolute immunity.” Id. “When a prosecutor performs the investigative
       functions normally performed by a detective or police officer, it is neither
       appropriate nor justifiable that, for the same act, immunity should protect
       the one and not the other.” Id. (quotation marks omitted). “[T]he official
       seeking absolute immunity bears the burden of showing that such
       immunity is justified for the function in question.” Burns v. Reed, 500 U.S.
       478, 486 (1991). “The presumption is that qualified rather than absolute
       immunity is sufficient to protect government officials in the exercise of
       their duties.” Id. at 486–87.

Heidelberg v. Manias, 2019 WL 4862069, at *9 (C.D. Ill. Mar. 26, 2019).

                     i. Brady Claim against Prosecutors Astrella and Jeneary

       Defendant Prosecutors first argue that Plaintiff’s § 1983 Fourteenth Amendment

due process claim, alleged in Count II, is barred by the doctrine of absolute

prosecutorial immunity.



                                                 38
                      2:19-cv-02296-CSB-EIL # 82         Page 39 of 48




       Plaintiff argues absolute immunity does not shield Defendant Prosecutors,

because they were not engaged in functionally prosecutorial duties when they did the

alleged wrongs.

       Plaintiff argues that Astrella discovered Marcus’ exculpatory statement when

acting as an investigator, failed to disclose that information, and should not be able to

immunize his wrongdoing by later suppressing that information when he was acting as

a trial prosecutor on the case. Further, Plaintiff points to his allegation that Astrella

encouraged Marcus to testify untruthfully.

       Plaintiff argues Jeneary’s family relationship with Marcus preceded Plaintiff’s

prosecution and was separate from Jeneary’s work as a prosecutor, Jeneary attended a

family holiday party also attended by Marcus in the lead-up to Plaintiff’s trial, and

Jeneary encouraged Marcus to testify untruthfully.

       The court finds that Plaintiff’s Fourteenth Amendment due process claim, which

the FAC expressly bases on suppression of exculpatory evidence as violations under

Brady v. Maryland, 373 U.S. 83 (1963), see FAC (#12) paragraph 61, must be dismissed

pursuant to the doctrine of absolute prosecutorial immunity.

       A prosecutor’s duty to disclose material evidence under Brady is an inherently

prosecutorial function, intimately associated with the judicial phase of the criminal

process, and thus is cloaked in absolute immunity. Fields v. Wharrie, 672 F.3d 505, 514

(7th Cir. 2012) (Fields I); Serrano v. Guevara, 315 F. Supp. 3d 1026, 1037 (N.D. Ill. 2018)




                                                  39
                      2:19-cv-02296-CSB-EIL # 82         Page 40 of 48




(“the relevant conduct here is the suppression of exculpatory evidence, at which point

the prosecutors were functioning in their prosecutorial capacities”).

       Another court in this District, quoting Fields I, noted how a case could exist where

a prosecutor could be responsible for a Brady violation, if the defendant prosecutor were

an “uninvolved prosecutor in the office who ... happened upon and suppressed

material evidence. Were he so, we could fairly characterize him as in the same position

as ... state law enforcement officials who, during a large scale investigation ...

discovered – and then suppressed – evidence which could have exculpated the

plaintiff.” Heidelberg, 2019 WL 4862069, at *12 (cleaned up).

       In Heidelberg, a special prosecutor was appointed to handle an investigation into

the plaintiff’s conviction, and a second special prosecutor was appointed to handle the

plaintiff’s postconviction case, because of allegations of prosecutorial misconduct in the

state’s attorney’s office that originally prosecuted the case. Nonetheless, defendant

Brady, the county State’s Attorney during the tenure of these special prosecutors,

involved himself in the investigation and postconviction case and was alleged to have

suppressed or destroyed evidence. In that context, it was inappropriate to dismiss the

due process claims against Brady, because it was unclear that he was acting in a

functionally prosecutorial role. Heidelberg, 2019 WL 4862069, at *14.

       That scenario is decidedly not what Plaintiff alleges happened here. Plaintiff

alleges Astrella discovered Marcus’ exculpatory evidence while acting as an

investigator, and later, along with Jeneary, instructed Marcus to lie on the witness stand



                                                 40
                      2:19-cv-02296-CSB-EIL # 82          Page 41 of 48




at trial. Astrella was not an uninvolved prosecutor in the office – he was ultimately the

lead prosecutor on the case – and more importantly he did not “suppress” Marcus’

Brady evidence until he was acting in his prosecutorial role and cloaked with the

attendant immunity. See Bianchi v. McQueen, 818 F.3d 309, 319, 320 (7th Cir. 2016)

(noting that “absolute immunity bars the Brady claim” notwithstanding allegations of

investigative misconduct against the same prosecutor that were not so barred).

       Plaintiff argues, “Simply put, with no probable cause save for that supported by

fabricated evidence, Defendant Astrella could not be functioning as a prosecutor

regardless of when he learned of that information,” (#65) at pgs. 6-7 (emphasis in

original), because “Prosecutors do not function as advocates before probable cause to

arrest a suspect exists.” Fields I, 672 F.3d at 512.

       Without exploring the logical borders of Plaintiff’s contention, suffice it to say

that the cases Plaintiff cites do not stand for that broad of a premise. After all, there is

“no such thing as a constitutional right not to be prosecuted without probable cause.”

Manuel v. City of Joliet, 903 F.3d 667, 670 (7th Cir. 2018) (Manuel III) (citation omitted).

       Astrella is entitled to absolute immunity for his alleged Brady violations.

       Regarding Defendant Prosecutors’ failure to disclose Jeneary’s family

relationship with Marcus to Plaintiff, that too was squarely a Brady violation subject to

absolute prosecutorial immunity.

       The language of the FAC makes clear that Plaintiff knew this was an issue and

sought to plead around it:



                                                   41
                     2:19-cv-02296-CSB-EIL # 82       Page 42 of 48




      Defendants Astrella and Jeneary concealed the family relationship between
      Defendant Jeneary and Marcus Hammond, the sole eyewitness to the shooting.
      The formation of this concealment did not occur in the prosecutorial phase of the
      criminal proceeding, rather, it manifested during the investigatory phase. In fact,
      Defendant Jeneary’s blood relationship to Marcus Hammond started long before
      he became a prosecutor and his attending holiday parties with Marcus was not
      part of the criminal proceeding. Their actions subjected Plaintiff to an
      unreasonable deprivation of liberty.

FAC (#12) at paragraph 110.

      Just saying that a Brady violation “manifested during the investigatory phase” is

insufficient. Plaintiff was not entitled to exculpatory information from the prosecution

until the case had entered the judicial phase, and by that point both Defendant

Prosecutors were entitled to absolute immunity.

      Plaintiff alleges, “…prior to trial, Marcus Hammond repeated his statement to

Defendants Astrella and Jeneary that Murrell had a firearm and Plaintiff acted in self-

defense. These two defendants, states attorneys who have a sacred obligation to seek

justice and not merely to convict, instructed Marcus Hammond to lie on the stand in

order to convict Plaintiff.” FAC (#12) at paragraph 62.

      The fact that Jeneary was related to Marcus before Plaintiff’s prosecution started,

attended family events at which Marcus was present before and possibly after Plaintiff’s

prosecution started, and that both prosecutors prepared Marcus to testify – even falsely

– are squarely protected by absolute prosecutorial immunity. Bianchi, 818 F.3d at 318.

The conclusory allegation that the concealment “manifested during the investigatory

phase” does not change this analysis.




                                               42
                      2:19-cv-02296-CSB-EIL # 82         Page 43 of 48




       The FAC simply does not allege Jeneary engaged in any wrongdoing involving

Marcus except during, and when preparing for, trial. Plaintiff argues that because the

record is unclear as to when Jeneary’s alleged misconduct occurred, the motion to

dismiss should be denied, citing Heidlberg, 2019 WL 4862069, at *16. But, as discussed

above, the court’s decision in that case is not persuasive here. In this case Jeneary’s

misconduct – failure to disclose his family relationship to Marcus and instructing

Marcus to testify falsely at trial – occurred during the judicial phase of Plaintiff’s

prosecution.

       In sum, to the extent Plaintiff is alleging Fourteenth Amendment due process

Brady claims against Astrella, Jeneary, or both, Defendant Prosecutors are entitled to

absolute immunity. Assuming Plaintiff’s allegations are true, this court does not agree

with or condone Astrella and Jeneary’s conduct, which harms individuals like Plaintiff

as well as the reputation and credibility of the criminal justice system. But by the time

Plaintiff was entitled to disclosures of exculpatory evidence from the prosecution,

Astrella and Jeneary were cloaked in absolute prosecutorial immunity.

       Defendant Prosecutors’ Motion (#54) is GRANTED as to Count II, Plaintiff’s

Fourteenth Amendment due process Brady claim against the Defendant Prosecutors.

Count II is DISMISSED.

       If Plaintiff sought to allege some sort of Fourteenth Amendment due process

claim against Defendant Prosecutors on a theory other than Brady suppression of

exculpatory evidence, such a claim is not apparent from the FAC. Indeed, as noted



                                                 43
                      2:19-cv-02296-CSB-EIL # 82         Page 44 of 48




above, Plaintiff cites Brady in the FAC. However, if Plaintiff so intended, and if he

thinks such a claim exists, aside from the sort of Fourth Amendment post-judicial

process detention claim discussed elsewhere in this Order, Plaintiff may amend his

complaint again within 21 days to allege such a claim.

                     ii. Fourth Amendment Claims against Astrella

       Defendant Prosecutor Astrella argues he is also entitled to absolute prosecutorial

immunity, or is shielded by the existence of probable cause, or arguable probable cause,

or is at least entitled to qualified immunity, on Plaintiff’s Fourth Amendment claim

(Count I).

       Plaintiff argues Astrella is not immune for conduct he undertook in an

investigatory role which deprived Plaintiff of his freedom, and otherwise incorporates

his arguments regarding probable cause as discussed above in the portion of this Order

dedicated to Defendant Officers.

       The FAC alleges probable cause did not exist at the time the warrant and charges

were issued, and alleges the warrant and charges were based on manipulation and

obfuscation of Marcus’ statements by Wagner and Lowman. Astrella is not logically

distinct from the Defendant Officers to the extent and only to the extent he was acting in an

investigatory capacity when he took Marcus’ statements that Plaintiff acted in self-

defense, discouraged Marcus from repeating those statements, encouraged Marcus to

testify in accord with the false statement prepared by the Defendant Officers, prepared

charging documents knowing or with reckless indifference to the lack of probable



                                                 44
                      2:19-cv-02296-CSB-EIL # 82          Page 45 of 48




cause, and otherwise acted to cause, or to cause the continuation of, Plaintiff’s

confinement in the absence of probable cause.

       For the same reasons discussed at length in Section B.1. of this Order, further

factual development is needed as to the post-judicial process Fourth Amendment claim

against Astrella. After such development, the court will be better equipped to determine

whether probable cause was established, the role in which Astrella was acting, and

other open questions.

       Defendants’ Motion (#54) is DENIED as to Count I.

                      iii. Timeliness of Plaintiff’s Fourth Amendment Claim against

Astrella

       The parties agree that Plaintiff’s Fourth Amendment claim against Astrella, to

the extent that it is based on Plaintiff’s first term of pretrial detention, in 1999-2000, is

time barred, the statute of limitations expiring in 2002, two years after his conviction.

The court sees no reason to disturb the parties’ agreement on this point.

       However, Plaintiff contends that the second term of pretrial detention, in 2018-

2019, after Plaintiff’s conviction was vacated and before he was released from custody,

still makes this claim timely.

       Defendants reply that a claim for the 2018-2019 pretrial detention can only be

properly charged against the current State’s Attorney, not Astrella, because there are no

allegations that Astrella had anything to do with the decision to hold Plaintiff in pretrial




                                                  45
                     2:19-cv-02296-CSB-EIL # 82         Page 46 of 48




detention during the second time period, and, by that point, all relevant facts had been

fully brought to light through the litigation in the Illinois Appellate Court.

       Defendants cite no authority for their position on this point.

       “‘Arguments not developed in any meaningful way are waived.’” Martin v.

Copeland, 2019 WL 3890284, at *6 (N.D. Ind. Aug. 19, 2019), quoting Cent. States, Se. &

Sw. Areas Pension Fund v. Midwest Motor Express, Inc., 181 F.3d 799, 808 (7th Cir. 1999).

Thus, Defendants have waived this argument.

       Further, the court believes this claim is timely filed, based on Plaintiff’s

continuous custody until within less than a year of the filing of this lawsuit. See Manuel

III, 903 F.3d at 670 (“Once he was out of custody and could sue, Manuel’s claim

accrued.”).

       Defendants’ Motion (#54) is GRANTED by agreement of the parties insofar as it

argues Plaintiff’s 1999-2000 pretrial detention claim against Astrella is time barred.

Otherwise, on this point, Defendants’ Motion (#54) is DENIED.

              2. Plaintiff’s IIED Claim Against Astrella (Count IV)

       Defendants argue (1) Astrella is absolutely immune from Plaintiffs’ IIED claim;

and (2) Plaintiff’s IIED claim is time barred.

       Plaintiff incorporates his prior argument as to prosecutorial immunity and the

statute of limitations, contending that Astrella is not immune for all of his conduct, and

that Heck barred him from bringing this claim earlier, so it is timely.

       The court declines to dismiss Count IV against Astrella.



                                                 46
                      2:19-cv-02296-CSB-EIL # 82        Page 47 of 48




       Illinois prosecutorial immunity law tracks federal law on all relevant points. See

Heidelberg, 2019 WL 4862069, at *9.

       If Astrella’s acts as an investigator caused the alleged intentional infliction of

emotional distress, then Plaintiff’s IIED claim is plausible. On the other hand, if Astrella

was acting as a prosecutor in the judicial phase of the case, then absolute immunity may

well shield him. It is not clear at this point when Astrella was acting as an investigator,

rather than as a prosecutor, but Plaintiff alleges enough for discovery on the issue.

       Further, for the reasons stated above in Section B.5. of this Order, Astrella’s

argument as to the statute of limitation on Plaintiff’s IIED claim also fails.

       Defendants’ Motion (#54) is DENIED as to Count IV.

       IT IS THEREFORE ORDERED THAT:

          1) Defendant Officers’ Motion to Dismiss (#37) is DENIED as to all claims.

          2) Defendant Prosecutors’ Motion to Dismiss (#54) is GRANTED as to

              Plaintiff’s Fourteenth Amendment due process claim, alleged in Count II.

              Count II is DISMISSED as to Defendant Prosecutors based on absolute

              prosecutorial immunity. The only claim alleged against Defendant Jeneary

              is the due process claim alleged in Count II. Since that claim has been

              dismissed as to him, Jeneary is TERMINATED from this case. Plaintiff is

              granted 21 days to file an amended complaint if he seeks to allege some

              due process claim aside from the Brady claim.




                                                 47
          2:19-cv-02296-CSB-EIL # 82         Page 48 of 48




3) Defendants’ Motion (#54) is GRANTED by agreement of the parties

   insofar as it argues Plaintiff’s 1999-2000 pretrial detention claim against

   Astrella is time barred.

4) Defendant Prosecutors’ Motion (#54) is otherwise DENIED.

5) This matter is referred to the Magistrate Judge for further proceedings

   consistent with this order.

          ENTERED this 23rd day of November, 2020.

                          s/ Colin Stirling Bruce
                             COLIN S. BRUCE
                           U.S. DISTRICT JUDGE




                                     48
